DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 9/11/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  7/15/2020 and 2/13/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1,2,4,6,8-12,14,16, and 18-20are rejected under 35 U.S.C. 103 as being unpatentable over  Parthasarathy (2017/0075419 A1) in view of Raskar et al (2020/0089316 A1).
Regarding claim 1, Parthasarathy discloses a method (300) of monitoring eye strain (paragraph 0025) , comprising: monitoring a blink status(paragraph 0006), Parthasarathy discloses all of the claimed limitations except a vergence status and a pupil status of a user; and determining whether the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user.  
 Raskar et al discloses whether the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user (paragraph 0020 and paragraph 0033).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user in to the Parthasarathy a method of monitoring eye strain for the purpose of better eye tracking system created as taught by Raskar (paragraph 0003).
Regarding claim 2, Parthasarathy discloses wherein monitoring the blink status includes detecting at least one of a spontaneous eye blink rate (SEBR), an inter-eye blink interval (IEBI), a blink duration, a blink amplitude and a blink completeness of the user(paragraph 0006).  

Raskar et al discloses monitoring the vergence status includes detecting at least one of a degree of a fixation disparity and a variation of the fixation disparity of the user.  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching monitoring the vergence status includes detecting at least one of a degree of a fixation disparity and a variation of the fixation disparity of the user
in to the Parthasarathy a method of monitoring eye strain for the purpose of better eye tracking system created as taught by Raskar (paragraph 0003).
Regarding claim 6, combination of Parthasarathy in view of Raskar et al discloses wherein monitoring the pupil status includes detecting at least one of a pupil size, a pupil reaction time and a frequency of pupil oscillation of the user (paragraph 0020 and paragraph 0033, Raskar).  .  
Regarding claim 8, combination of Parthasarathy in view of Raskar et al discloses further comprising: facilitating the user to blink or sending a warning message when determining that the user encounters the eye strain.  
Regarding claim 9, combination of Parthasarathy in view of Raskar et al discloses wherein facilitating the user to blink includes puffing gas onto eyes of the user or stimulating optical sensors in the eyes of the user.  

Regarding claim 11, Parthasarathy discloses an optical system (300) which monitors eye strain, comprising: an eye strain detecting module configured to monitor a blink status (paragraph 0006), a vergence status and a pupil status of a user; and an eye strain analyzing module configured to determine whether the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user. Parthasarathy discloses all of the claimed limitations except a vergence status and a pupil status of a user; and determining whether the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user.  
 Raskar et al discloses whether the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user (paragraph 0020 and paragraph 0033).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user in to the Parthasarathy a method of monitoring eye strain for the purpose of better eye tracking system created as taught by Raskar (paragraph 0003). 
Regarding claim 12, Parthasarathy discloses wherein the eye strain detecting module is configured to monitor the blink status by detecting at least one of a spontaneous eye blink rate (SEBR), an inter-eye blink interval (IEBI), a blink duration, a blink amplitude and a blink completeness of the user (paragraph 0006).  

Regarding claim 16, Parthasarathy discloses all of the claimed limitations except wherein the eye strain detecting module is configured to monitor the pupil status by detecting at least one of a pupil size, a pupil reaction time and a frequency of pupil oscillation of the user. Raskar et al discloses whether the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user (paragraph 0020 and paragraph 0033).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching the user encounters an eye strain according to at least one of the blink status, the vergence status and the pupil status of the user in to the Parthasarathy a method of monitoring eye strain for the purpose of better eye tracking system created as taught by Raskar (paragraph 0003). 
Regarding claim 18, combination of Parthasarathy in view of Raskar et al discloses further comprising: an eye-blink facilitating module configured to facilitate the user to blink when the eye strain analyzing module determines that the user encounters the eye strain.  
Regarding claim 19, combination of Parthasarathy in view of Raskar et al discloses further comprising: an eye strain warning module configured to send a warning message when the eye strain analyzing module determines that the user encounters the eye strain.  
.  

Allowable Subject Matter
5.     Claims 3,5, 7,13 15, and 17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:   determining whether the SEBR is smaller than a first value, whether the IEBI is longer than a second value, whether the blink duration is shorter than a third value, whether a number of a voluntary blink judged by the blink amplitude is smaller than a fourth value, or whether a number of a complete blink is smaller than a fifth value; and determining that the user encounters the eye strain when the SEBR is smaller than the first value, the IEBI is longer than the second value, the blink duration is shorter than the third value, the number of the voluntary blink judged by the blink amplitude is smaller than the fourth value, or the number of the complete blink is smaller than the fifth value and  further comprising: determining whether the user has been having a high fixation disparity at least for a first period of time, or the variation of the fixation disparity remains greater than a sixth value at least for a second period of time; and determining that the user encounters the eye strain when the user has been having the high fixation disparity at least for the first period of time, or the variation of the fixation disparity remains . 
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/20/2022